DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-13 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of an image recording apparatus including a controller configured to perform an adjusting process of adjusting a conveying amount of the printing medium subject to at least one conveying process among a plurality of conveying processes performed within a particular conveying period such that a timing when a trailing end, in the conveying direction, of an n-th printing medium, which is one of a plurality of recording mediums subject to the recording process, passes through the second roller is within one of an acceleration period and a deceleration period in the plurality of conveying processes, n being an arbitrary natural number, the particular conveying period being a period from a start of a conveying process for an n-th printing medium until a timing after a start of a conveying process for an (n+1)-th printing medium and before an end of the conveying process for the n-th printing  medium. Applicant disclosed such image recording apparatus is capable of making the printing sheets be stacked on the discharged sheet tray in well-aligned manner with suppressing lowering of the throughput of printing images. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Murata et al (US 2014/0354728) teaches a liquid ejection apparatus includes: a liquid ejection head; a first conveyor for conveying a recording medium in a first direction to a recording position; a second conveyor disposed downstream of the recording position; a third conveyor for returning the recording medium to the first conveyor; and a dryer disposed at a drying position located downstream of the recording position in the first direction. However, does not teach the above claimed limitations.   
Saikawa et al. (US 6,168,270) teaches Recording apparatus including a supply roller (20) supplies a sheet by rotatingly contacting with the stacked sheet. A motor (78) driven by conveyor (40) conveys the sheet which is supplied by the supply roller. A control device (73) controls the motor so that the convey force of conveyor is increased, when roller shaft sensor (72) detects that the roller (20) is not in preset state.
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853